DETAILED ACTION
This action is responsive to the application No. 16/965,071 filed on July 27, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the Group I invention in the reply filed on 05/31/2022 is acknowledged.  The Applicants indicated that claims 1-3, 7, 8, 11, 12, 15, 16, 18, and 19 read on the elected invention.  Claims 20-22, 26, 27, 30, 34, 35, and 37-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Accordingly, pending in this Office action are claims 1-3, 7, 8, 11, 12, 15, 16, 18-22, 26, 27, 30, 34, 35, and 37-39.

5 25 Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 3, 7, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “at the second surface”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitations “the first surface”, “the second surface”.  There is insufficient antecedent basis for these limitations in the claim.

  Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 8, 15, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hynecek (US 2010/0096718).

Regarding Claim 1, Hynecek (see, e.g., Fig.1), teacheP20193942US00App. No. 16/942,109Page 3s a backside illuminated image sensor, comprising photodetector part and electric circuit part (see, e.g., pars. 0002, 0032), wherein the photodetector part comprising:
a microlens 130 and a light filter 128, the incoming photons traveling through the microlens 130 and then through the light filter 128 to enter into the backside illuminated image sensor (see, e.g., par. 0020);
a transparent conductive layer 126, which is positioned beneath the microlens 130 and the light filter 128, and the incoming photons continue to travel through the transparent conductive layer 126 (see, e.g., par. 0019), and
a first substrate 100-3A, which is positioned beneath the transparent conductive layer 126, and is able to capture and detect the received photons (see, e.g., par. 0015);
characterized in that:
heterojunctions are formed between the transparent conductive layer 126 and the first substrate 100-3A (i.e., heterojunction at interface between semiconductor 100-3A and passivation layer 125 and at interface between passivation layer 125 and transparent conductive oxide 126) (see, e.g., pars. 0015, 0019).  

Regarding Claim 2, Hynecek teaches all aspects of claim 1.  Hynecek (see, e.g., Fig. 1), teaches that the photodetector part is further comprised of a passivation layer 125, which is positioned between the transparent conductive layer 126 and the first substrate 100-3A, at the second surface (i.e., top surface) of the substrate 100-3A.

Regarding Claim 8, Hynecek teaches all aspects of claim 2.  Hynecek (see, e.g., Fig. 1), teaches that the passivation layer 125 is formed by wide bandgap material, narrow bandgap material, bandgap engineered material (see, e.g., par. 0018).  

Regarding Claim 15, Hynecek teaches all aspects of claim 1.  Hynecek (see, e.g., Fig. 1), teaches that the transparent conductive layer 126 is formed by materials selected from a group consisting of Indium Tin Oxide (ITO), Zinc Oxide (ZnO), doped Zinc Oxide (doped ZnO), Indium Oxide (In203), Tin Oxide (SnO2) (see, e.g., par. 0019).

Regarding Claim 16, Hynecek teaches all aspects of claim 1.  Hynecek (see, e.g., Fig. 1), teaches that the transparent conductive layer 126 is formed to have a thickness of 10 nm to 500 nm (see, e.g., par. 0019).

Regarding Claim 18, Hynecek teaches all aspects of claim 1.  Hynecek (see, e.g., Fig. 1), teaches that: the photodetector part comprises of other Anti-Reflection Coating layers 125, theDocket No: 115545-23766US01Page 6 of 9 transparent conductive layer 126 can work together these Anti-Reflection Coating layers 125 to selectively reduce reflection of incoming photons with one or more predetermined wavelengths (see, e.g., pars. 0016-0019).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Watanabe (US 2019/0157324).

Regarding Claim 1, Watanabe (see, e.g., Fig.1), teacheP20193942US00App. No. 16/942,109Page 3s a backside illuminated image sensor, comprising photodetector part and electric circuit part (see, e.g., pars. 0006, 0053), wherein the photodetector part comprising:
a microlens 45 and a light filter 44, the incoming photons traveling through the microlens 45 and then through the light filter 44 to enter into the backside illuminated image sensor (see, e.g., par. 0053);
a transparent conductive layer 41, which is positioned beneath the microlens 45 and the light filter 44, and the incoming photons continue to travel through the transparent conductive layer 41 (see, e.g., par. 0053), and
a first substrate 22, which is positioned beneath the transparent conductive layer 41, and is able to capture and detect the received photons (see, e.g., par. 0053);
characterized in that:
heterojunctions are formed between the transparent conductive layer 41 and the first substrate 22 (i.e., heterojunction at interface between semiconductor 21 and transparent conductive layer 41) (see, e.g., pars. 0054, 0069).  

Regarding Claim 2, Watanabe teaches all aspects of claim 1.  Watanabe (see, e.g., Fig. 1), teaches that the photodetector part is further comprised of a passivation layer 21, which is positioned between the transparent conductive layer 41 and the first substrate 22, at the second surface (i.e., top surface) of the substrate 22 (see, e.g., par. 0054).

Regarding Claim 7, Watanabe teaches all aspects of claim 2.  Watanabe (see, e.g., Fig. 1), teaches that the passivation layer 21 is formed to be conductive (see, e.g., par. 0054).  

Regarding Claim 19, Watanabe teaches all aspects of claim 1.  Watanabe (see, e.g., Fig. 1), teaches that: the electric circuit part of the backside illuminated image sensor further comprising a back surface field 23B, the back surface field 23B is positioned at the first surface (i.e., lower surface) of the substrate 22 which is at the opposite position of the second surface (i.e., upper surface) of the substrate 22, and the back surface field 23B is a heavily doped region, and the back surface field 23B has the same doping type as the first substrate 22 (see, e.g., pars. 0054, 0061).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hynecek (US 2010/0096718).

Regarding Claim 3, Hynecek teaches all aspects of claim 2.  Hynecek (see, e.g., Fig. 1), teaches the passivation layer 125 (see, e.g., par. 0018).  Hynecek is silent with respect to the claim limitation that the passivation layer 125 is formed to have a thickness of 0.5 nm to 10 nm.
However, this claim limitation is merely considered a change in the thickness of the passivation layer 125 in Hynecek’s device.  The specific claimed thickness, absent any criticality, is only considered to be an obvious modification of the thickness of the passivation layer in Hynecek’s device, as the courts have held that changes in thickness without any criticality, are within the level of skill in the art.  According to the courts, a particular thickness is nothing more than one among numerous thicknesses that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, since the applicant has not established the criticality (see next paragraph below) of the claimed thickness, it would have been obvious to one of ordinary skill in the art at the time of filing to have the claimed thickness in Hynecek’s device.

CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen thickness or upon another variable recited in a claim, the applicant must show that the chosen thickness is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding Claim 12, Hynecek teaches all aspects of claim 1.  Hynecek is silent with respect to the claim limitation that the first substrate 100-3A is formed to have a thickness of 2 µm to 200 µm.
However, this claim limitation is merely considered a change in the thickness of the first substrate 100-3A in Hynecek’s device.
See also the comments stated above in claim 3 regarding criticality of thicknesses which are considered repeated here.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hynecek (US 2010/0096718) in view of Ohri (US 2011/0241089).

Regarding Claim 11, Hynecek teaches all aspects of claim 1.  Hynecek does not teach that the first substrate 100-3A is lightly doped N-type silicon substrate. 
However, Ohri, on the other hand, teaches image sensors including unit pixels modified from other unit pixels by reversing the polarity of conductivity type (N-type, P-type) (see, e.g., par. 0149).
It would have been obvious to one of ordinary skill in the art at the time of filing to include a lightly N-type silicon substrate in Hynecek’s device, as taught by Ohri, since it has been held within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/
Primary Examiner, Art Unit 2814